


EXHIBIT 10.33
SECOND AMENDMENT TO THE CONSULTING AGREEMENT
This Second Amendment (the "Amendment") to the Consulting Agreement is effective
as of July 6, 2013 (the "Amendment Effective Date"), by and between THE
MEDICINES COMPANY, a De1aware corporation with its principal place of business
located at 8 Sylvan Way, Parsippany, New Jersey 07054 (the "Company") and
STRATEGIC IMAGERY, LLC, having an address of 315 South Shore Drive, Sarasota,
Florida 34234 (the "Consultant"). The Company and the Consultant shall, at times
throughout this Amendment, be referred to individually as a "Party" and
collectively as the "Parties".
WHEREAS, the Parties are parties to a certain Consulting Agreement, dated as of
July 6, 2012, as amended (the "Original Agreement"); and
WHEREAS, the Parties desire to amend the Original Agreement as more particularly
set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Amendment, and for other good and valuable
consideration, the Parties agree that, as of the Amendment Effective Date, the
Original Agreement is amended as follows:
1. Section 3.1 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:
3.1
The date this Agreement is signed by the last party to sign it (as indicated by
the date associated with that party's signature) will be deemed the effective
date of this Agreement (the "Effective Date"). If a Party signs fails to date a
signature, the date that the other party receives the signing Party's signature
will be deemed to be the date that the signing Party signed this agreement, and
the other Party may inscribe that date as the date associated with the signing
Party’s signature. This Agreement will continue until July 6, 2014 (the "Term").
Thereafter, this Agreement shall be subject to renewal for successive periods,
upon the further written agreement of the Parties.

2. Section 4.1 of the Original Agreement is hereby de1eted in its entirety and
replaced with the following:
4.1
During the Term of this Agreement, the Company will pay the Consultant hour1y
consulting fees in the amount of $500. The total amount payable for the Services
under this Agreement shall not exceed in excess of$120,000 during any period of
twelve consecutive months without prior written authorization from Company. The
Company' s payment of the fees specified in this Agreement constitutes full
payment to Consultant for the Services and Consultant shall not receive any
other compensation or benefits for the Services. If, however, the Company
requests a modification of the Services, the Parties shall agree in writing to
adjust the fee accordingly.

2. Capitalized terms used herein but not otherwise defined in this Amendment
shall have the meanings provided in the Original Agreement.




--------------------------------------------------------------------------------






3. Except as modified in this Amendment, the remainder of the Original Agreement
shall remain in effect. This Amendment shall be deemed to be part of the
Original Agreement and, as modified in accordance herewith, the Original
Agreement is hereby ratified and declared in full force and effect.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by their
respective duly authorized representative as of the date set forth above.


THE MEDICINES COMPANY




By:    /s/ Clive A. Meanwell
Name:    Clive A. Meanwell
Title:    Chairman and Chief Executive Officer




STRATEGIC IMAGERY, LLC




By:    /s/ Robert G. Savage
Name:    Robert G. Savage
Title:    President








